SAYRE, J.
The complaint does not allege that the note sued upon contained negotiable words, that is, was made payable to. “order” or “bearer,” and, for aught there appearing it was nonnegotiable. — Code, §§ 4958, 4665, 4966; 7 Cyc. 606. To avoid the defenses stated in the several special pleas, it was necessary that the replications should show the negotiability of the note. — 14 Ene. PI. & Pr. 518, 525. The fifth ground of demurrer to the special replications should have been sustained.
Reversed and remanded.
Anderson, C. J., and. McClellan and Gardner, JJ., concur.